       Case 3:18-cv-00729-SDD-RLB              Document 54        02/05/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

MICHAEL L. SPRIGGS * CIVIL ACTION
                                                   *

VERSUS * NO.: 3:18-cv-00729-SDD-RLB
                                                   *

HANCOCK HOLDING SEVERANCE *
PAY PLAN, ET AL *


                                          JUDGMENT

       WHEREFORE^ this matter came on for a bench trial on January 27 and 28, 2020.

Present in Court as counsel for the Plaintiff, Michael L. Spriggs, was Scott D. Wilson, Esq., and

present as counsel for the Defendants, Harrison Finance LLC Severance Pay Plan, Tower Loan

of Mississippi, LLC, and the Director of Human Resources of Tower Loan of Mississippi, LLC,

were Richard F. Zimmerman> Jr., Esq., and Jennifer A. Hataway, Esq. Considering the evidence

presented by the parties, arguments of counsel and for oral reasons for judgment assigned in

open court;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that judgment is entered

in favor of Defendants and against Plaintiff, dismissing all remaining claims by Plaintiff against

Defendants, with prejudice.

       IT IS FURTHER HEREBY ORDERED, ADJUDGED AND DECREED that the

Defendants' claim for attorney's fees is denied.

       Baton Rouge, Louisiana, this T day of <^t^^U^t^^ 2020.




                                             TONORABLE ^feLLY D. DICK, CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT
